DETAILED ACTION

	This action is responsive to arguments and amendments filed 10/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
1. 	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a system for detecting a person on an underground or against a background, which ground is provided with passive RFID tags”.  The term “background” is a commonly used term in the art, which encompasses an area behind a scanned signal or noise amidst a signal, but in the context of this claim, it is unclear what is meant by “underground” and “ground”.  
Claim 2 recites “a direction”, but does not specify what this direction is relative to, or if this is contextual to motion or a static position such as an orientation.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haimerl (2012/0286999).
As to claim 1: Haimerl teaches a system for detecting a person on an underground or against a background, which ground is provided with passive RFID tags, which are arranged thereupon or therein in a predetermined pattern, wherein the person is provided with a sensor module, which is arranged to determine the position of the sensor module with respect to the RFID tags (taught is a positioning system for determining the position of a person bearing a sensor device such as a phone, paragraphs 0023-0026),
wherein the predetermined pattern is formed by a regular pattern of clusters, each cluster comprising more than one RFID tag (figure 2, paragraph 0006).
As to claim 2: Haimerl teaches that the sensor module is arranged to determine the direction and/or the acceleration and/or the inclination of the sensor module (abstract explains that the device measures the position).
As to claim 3: Haimerl teaches that the sensor module is arranged to store and/or process data by means of internal or external means, which data provide an 
As to claim 4: Haimerl teaches that the sensor module and/or the processing means are arranged to calculate the position of the sensor module by means of triangulation calculation (paragraph 0005).
As to claim 6: Haimerl teaches that the regular pattern of clusters is formed by clusters, of which each cluster comprises at least two elongated tag strips, wherein each tag strip comprises one or more RFID tags, wherein the tag strips extend at a certain mutual angle with respect to each other (the two elongated strips are interpreted to be an antenna, shown element 34 in figure 3).
As to claim 7: Haimerl teaches that each cluster is formed by at least two of said tag strips, which are arranged in a T-shape with respect to each other (the T-shape is interpreted to be an antenna, shown element 34 in figure 3).
As to claim 8: Haimerl teaches that each RFID tag has a numerical identification code, and wherein the first tag strip of the T-shaped clusters comprises one or more RFID tags having an identification code with an even numerical value, and wherein the RFID tags of the other tag strip have an identification code with an odd numerical value (table 1, page 1, showing unique numerical codes, of which some are even and some are odd).
As to claim 9: Haimerl teaches that the RFID tags are applied on or in a foil, which is intended and arranged to be covered by a top layer (paragraph 0026 explains phones).

Response to Amendment
Claims are amended for 112 2nd paragraph formalities.  Claim 5 is amended into claim 1.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Applicant has filed various amendments to clarify some of the 112 2nd paragraph issues, but issues still remain, and 112 2nd paragraph rejections have still been applied.
Applicant has amended claim 5 into claim 1, and argued that a single RFID tag cannot be characterized as a cluster, and that a predetermined pattern is missing.
Examiner notes that the requirements of a “cluster” with respect to the limitations of the claims are broad; a cluster merely is required to comprise more than one RFID tag, and nothing more is done with the cluster.  Therefore, a reasonable interpretation is that a cluster is merely multiple RFID tags, which Haimerl straightforwardly teaches.  The cluster merely being a method of grouping is encompassed by a number of RFID tags in an environment, which can be grouped in any manner without modifying their operation in any way.
Examiner further argues that a predetermined pattern is discussed in the reference, as the memory by which the process determines reference positions.  This has been included in the rejection as paragraph 0006.
Thus, examiner disagrees, and repeats modified rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876